DETAILED ACTION
This action is responsive to communications filed 27 March 2020.
Claims 1-10 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 March 2020, 30 April 2020 and 24 August 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3-4, 6-7 and 10 are objected to because of the following informalities:  virtualised and memorises (and similar) should be spelled virtualized and memorized (and similar).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yu et al. (WO-2017035735-A1) hereinafter Yu.
Regarding claim 1, Yu discloses
A method for processing a network service instantiation request ([pg. 4] master orchestrator obtains a network service instantiation request, and the network service instantiation request is used to request the primary orchestrator to instantiate the network service), a descriptor of said network service comprising at least one reference to an object to be deployed in order to instantiate said network service ([pgs. 4-5] primary orchestrator acquires network service description information, e.g. to determine a first virtualized network function that needs to be deployed [pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services), the method for processing, used by an orchestration entity using all or a portion of a virtualised network functions service ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function), comprising: 
in response to a descriptor of the object being not available at the orchestration entity ([pg. 9] NSD not pre-uploaded), obtaining information from the network service descriptor that can be used to identify at least one target entity configured to instantiate said object on instruction from the orchestration entity ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator (i.e. target entity)) or to transmit the descriptor of said object to the orchestration entity ([pgs. 8-9] NSD sent to the main arranger, e.g. a Network Function Virtualization Orchestrator (NFVO)), and 
transmitting, by the orchestration entity, to one of said at least one target entity of a request to instantiate said object ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function) or of a request to recover a file comprising said descriptor of said object.
Regarding claim 3, Yu discloses:
The method according to claim 1, set forth above, wherein said information comprises an identifier of the descriptor of the object ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services) and an identifier of a virtualised networks functions domain on which said target entity is located ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator).
Regarding claim 6, Yu discloses:
An orchestration device configured to use all or a portion of a virtualised network functions service by an orchestration entity ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function), the device comprising: 
a receiver of a network service instantiation request ([pg. 8] network service instantiation request may be sent to the primary orchestrator, wherein to receive a request requires a receiver [pg. 13] communications interface); 
([pgs. 8-9] main arranger stores information about the NSD, e.g. a Network Function Virtualization Orchestrator (NFVO) [pg. 13] memory), said descriptor of the network service comprising at least one reference to an object to be deployed in order to instantiate said network service ([pgs. 4-5] primary orchestrator acquires network service description information, e.g. to determine a first virtualized network function that needs to be deployed [pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services); and 
a processing unit ([pg. 13] processor) configured to: 
in response to said descriptor of the object not being available at the orchestration entity ([pg. 9] NSD not pre-uploaded), obtain, from the network service descriptor, information that can be used to identify at least one target entity configured to instantiate said object on instruction from the orchestration entity ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator (i.e. target entity)) or transmit the descriptor of said object to the orchestration entity ([pgs. 8-9] NSD sent to the main arranger, e.g. a Network Function Virtualization Orchestrator (NFVO)), 
and transmit to one of said at least one target entity an instantiation request of said object ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function) or a request to recover the descriptor of said object.  
Regarding claim 10, Yu discloses:
A non-transitory computer-readable medium comprising a computer program stored thereon including instructions for implementing a method for processing a network service instantiation request ([pg. 13] apparatus for network service deployment of the present application, e.g. comprising a processor, memory, program, processor executes the program), when said program is executed by a processor of an orchestration entity using all or a portion of a virtualised network functions service  ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function), a descriptor of said network service comprising at least one reference to an object to be deployed in order to instantiate said network service ([pgs. 4-5] primary orchestrator acquires network service description information, e.g. to determine a first virtualized network function that needs to be deployed [pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services), wherein the instructions configure the orchestration entity to: in response to a descriptor of the object being not available at the orchestration entity ([pg. 9] NSD not pre-uploaded), obtain information from the network service descriptor that can be used to identify at least one target entity configured to instantiate said object on instruction from the orchestration entity ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator (i.e. target entity)) or to transmit the descriptor of said object to the orchestration entity ([pgs. 8-9] NSD sent to the main arranger, e.g. a Network Function Virtualization Orchestrator (NFVO)), and transmit, by the orchestration entity, to one of said at least one target entity of a request to instantiate said object ([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function) or of a request to recover a file comprising said descriptor of said object.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of LI (US-20190068463-A1) hereinafter Li.
Regarding claim 2, Yu discloses:
The method according to claim 1, set forth above, wherein said information comprises an identifier of the descriptor of the object ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services) and 
Yu does not explicitly disclose:
an identifier of the target identity on which the descriptor of the object is stored.  
However, Li discloses:
an identifier of the target identity on which the descriptor of the object is stored ([0091] NSD includes node information including the VNFD of each VNF is stored in the NFVO [0101] e.g. so NFVO obtains according to the identifier of the NSD, the NSD stored in the NFVO).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yu in view of Li to have an identifier of the target identity on which the descriptor of the object is stored. One of ordinary skill in the art would have been motivated to do so to obtain the NSD stored according to the identifier of the NSD (Li, [0101]).
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Zhu et al. (US-20170012823-A1) hereinafter Zhu.
Regarding claim 4, Yu discloses: 
The method according to claim 3, set forth above, further comprising: 
Yu discloses:
([pgs. 4-5] orchestrator, e.g. to send a virtualized network function instantiation request to the slave orchestrator to instantiate the first virtualized network function) or to transmit the descriptor of said object to the orchestration entity.
Yu does not explicitly disclose:
sending a query request, by the orchestration entity, of a name server of the virtualised networks functions domain on a network functions virtualisation service, said virtualised networks functions domain being the domain identified in the network service descriptor, -5- 
However, Zhu discloses: 
sending a query request ([0199] service logic update information), by the orchestration entity ([FIG. 7] i.e. from NFV orchestrator to service policy [0112] e.g. service policy entity), of a name server of the virtualised networks functions domain on a network functions virtualisation service ([0112] service policy entity may be located in a domain name system (DNS; i.e. name server)), said virtualised networks functions domain being the domain identified in the network service descriptor ([0141] NSD records service logic update information that includes link information (i.e. domain) and a service selection policy that correspond to the target VNF, and the like),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yu in view of Zhu to have sent a query request of a name server where the virtualized networks function domain is the domain identified in the NSD. One of ordinary skill in the art would have been motivated to do so to record service logic update information that includes link information and a service selection policy that correspond to the target VNF, and the like (Zhu, [0141]).
Regarding claim 5, Yu-Zhu discloses:
The method according to claim 4, set forth above,

wherein the query request further comprises the identifier of the object descriptor.  
However, Zhu discloses:
wherein the query request further comprises the identifier of the object descriptor ([0141] NSD records service logic update information that includes link information (i.e. domain) and a service selection policy that correspond to the target VNF, and the like [0199] service logic update information [0113] service logic update information includes configuration information, link information and service selection policy information that correspond to the VNF, and the like [0132-0133] configuration information where loading the target functional entity corresponding to the configuration update request, e.g. the NVFO initiates a loading procedure wherein loading an NSD and a VNFD of the target VNF to an NVF catalog).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yu in view of Zhu to have a query request comprise the identifier of the object descriptor. One of ordinary skill in the art would have been motivated to do so to record service logic update information that includes link information and a service selection policy that correspond to the target VNF, and the like (Zhu, [0141]).
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KODAYPAK et al. (US-20170311244-A1) hereinafter Kodaypak in view of Yu.
Regarding claim 7, Kodaypak discloses:
A name resolution server ([0064] DNS server), comprising: 
a non-transitory computer-readable memory that memorises at least one record associating an identifier of a virtualised networks functions domain with at least one target entity of the virtualised networks functions domain ([0064] naming authority pointer (NAPTR) records, wherein to record requires storing information such as on a non-transitory computer-readable memory, e.g. point APN to newly instantiated or modified VNF, e.g. to serve the UE), 
a processor and an emitter/receiver configured to receive query requests ([0064] MME initiates updates to DNS servers (i.e. update query)) and in response send said at least one record associating an identifier of a virtualized networks functions domain with at least one target entity of the virtualized networks functions domain ([0064] naming authority pointer (NAPTR) records, wherein to record requires storing information such as on a non-transitory computer-readable memory, e.g. point APN to newly instantiated or modified VNF, e.g. to serve the UE [0067] controller designates the appropriate VNFs for providing services to the roaming UE, wherein DNS and NAPTR records are updated such that traffic directed to and from the roaming UE traverses the visited network through the newly designated vSGW and vPGW, e.g. enables a roaming UE (i.e. records sent to be used to allow traffic to traverse the designated domains, e.g. vSGW/vPGW)).
Kodaypak does not explicitly disclose:
said target entity being configured to instantiate an object of a network service on instruction from an orchestration entity or transmit a descriptor of said object to the orchestration entity; and  
However, Yu discloses:
said target entity being configured to instantiate an object of a network service on instruction from an orchestration entity ([pgs. 8-9] NSD can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator (i.e. target entity)) or transmit a descriptor of said object to the orchestration entity; and
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Kodaypak in view of Yu to have a target entity configured to instantiate an object of a network service on instruction from an orchestration entity. One 
Regarding claim 8, Kodaypak-Yu disclose:
The name resolution server according to claim 7, set forth above, 
Kodaypak discloses:
wherein said at least one record is a Service resource records (SRV) or Pointer records (PTR) type ([0064] NAPTR, i.e. a PTR type).  
Regarding claim 9, Kodaypak-Yu disclose:
The name resolution server according to claim 7, set forth above, 
Kodaypak does not explicitly disclose:
wherein said at least one record further comprises a label indicating if said target entity is configured to instantiate said object of the network service or to transmit the descriptor of said object to the orchestration entity.  
However, Yu discloses:
wherein said at least one record further comprises a label indicating if said target entity is configured to instantiate said object of the network service ([pgs. 8-9] NSD (i.e. record) can be used by NFVO for instantiation of NS, e.g. describes network services, wherein the NSD may include information describing a domain corresponding to each VNF, e.g. other part of the VNF can be deployed in the corresponding domain of the slave orchestrator (i.e. target entity)) or to transmit the descriptor of said object to the orchestration entity.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Kodaypak in view of Yu to have a target entity configured to instantiate an object of a network service on instruction from an orchestration entity. One .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHEN (US-20170244596-A1) CONFIGURATION INFORMATION MANAGEMENT METHOD, DEVICE, NETWORK ELEMENT MANAGEMENT SYSTEM AND STORAGE MEDIUM;
SCHAEFER et al. (US-20180316730-A1) SECURITY MECHANISM FOR COMMUNICATION NETWORK INCLUDING VIRTUAL NETWORK FUNCTIONS;
GOKURAKUJI et al. (US-20180004576-A1) NETWORK FUNCTIONS VIRTUALIZATION MANAGEMENT AND ORCHESTRATION METHOD, NETWORK FUNCTIONS VIRTUALIZATION MANAGEMENT AND ORCHESTRATION SYSTEM, AND PROGRAM;
LEE et al. (US-20170141944-A1) VERIFIER FOR NETWORK FUNCTION VIRTUALIZATION RESOURCE ALLOCATION;
KERN et al. (US-20190356559-A1) MULTI-DOMAIN ORCHESTRATOR ASSISTED PATH COMPUTATION ENTITY (PCE) ENDPOINT RESOLUTION;
Jiang et al. (US-10469317-B1) VIRTUALIZED NETWORK FUNCTION DESCRIPTORS FOR VIRTUALIZED NETWORK FUNCTION CONFIGURATION;
LIU et al. (US-20170373931-A1) METHOD FOR UPDATING NETWORK SERVICE DESCRIPTOR NSD AND APPARATUS;
MUSTAFIZ et al. (US-20180309646-A1) A NETWORK SERVICE DESIGN AND DEPLOYMENT PROCESS FOR NFV SYSTEMS;
Yi et al. (US-20180324261-A1) METHOD OF NETWORK SERVICE DESCRIPTOR MANAGEMENT IN A NETWORK FUNCTIONS VIRTUALIZATION;
LI (US-20190149408-A1) METHOD AND APPARATUS FOR DEPLOYING SERVICE IN VIRTUALIZED NETWORK;
Li (US-20200133708-A1) METHOD FOR MANAGING VNF INSTANTIATION AND DEVICE;
Liu (WO-2016127436-A1) DATA UPLOADING METHOD, DEVICE AND SYSTEM;
Yu (CN-105808316-A) VIRTUAL NETWORK LOADING METHOD AND DEVICE;
Feng (CN-105635345-B) DOMAIN NAME RESOURCE RECORDS MANAGEMENT METHOD AND DEVICE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453